Exhibit 10.9

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

This CONFIDENTIALITY AND NON-COMPETITION AGREEMENT (“Agreement”) is made as of
this 1st day of January, 2010, by and between Cantel Medical Corp. (“Cantel”)
and its subsidiaries, divisions, affiliates, successors, and assigns
(collectively referred to as the “Company”), and Eric W. Nodiff (“Employee”).

 

Background

 

A.            The Company is a leading manufacturer and provider of infection
prevention and control products in the healthcare market. The Company’s products
include specialized medical device reprocessing systems for renal dialysis and
endoscopy, dialysate concentrates and other dialysis supplies, disposable
infection control products primarily for the dental industry, water purification
equipment, sterilants, disinfectants and cleaners, hollow fiber membrane
filtration and separation products for medical and non-medical applications, and
specialty packaging for infectious and biological specimens. The Company also
provides technical maintenance for its products and offers compliance training
services for the transport of infectious and biological specimens.

 

B.            The Company has developed commercially valuable technical and
non-technical information, the safeguarding, secrecy, and confidentiality of
which are necessary to the operation and profitability of the Company. 
Furthermore, it has spent and will continue to spend considerable time and money
establishing and maintaining business relationships and goodwill with its
current and prospective customers, vendors, suppliers, and distributors, which
relationships are vital to the continued goodwill, operation, and profitability
of the Company.

 

C.            During the Employee’s employment or continued employment with the
Company, the Employee (i) will have access to certain valuable proprietary
confidential information developed, compiled, or utilized by the Company in its
business; (ii) may or will have frequent contact with the Company’s customers,
vendors, suppliers, and distributors, and (iii) may be able to control, in whole
or in part, the business and relationships between the Company and its
customers, vendors, suppliers, and distributors, and to take or otherwise
appropriate business and relationships if and when the Employee leaves the
Company’s employment.

 

D.            The Company wishes to protect such confidential information and
business relationships.

 

Agreement

 

In consideration of the premises, the Employee’s continued employment by the
Company, and the mutual covenants contained in this Agreement, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:

 

1.             Confidential Information.  Employee acknowledges that the Company
possesses confidential information, know-how, customer lists, purchasing,
merchandising and selling techniques and strategies, and other information used
in its operations of which Employee has or will obtain knowledge, and that the
Company will suffer serious and irreparable damages and

 

--------------------------------------------------------------------------------


 

harm if this confidential information were disclosed to any other party or if
Employee used this information to compete against the Company.  Accordingly,
Employee hereby agrees that except as required by Employee’s duties to the
Company, Employee, without the consent of the Company’s Board of Directors,
shall not at any time during or after the Employment Period disclose or use any
secret or confidential information of the Company, including, without
limitation, such business opportunities, customer lists, trade secrets,
formulas, techniques and methods of which Employee shall become informed during
his employment, whether learned by him as an employee of the Company, as a
member of its Board of Directors or otherwise, and whether or not developed by
Employee, unless such information shall be or becomes public knowledge other
than as a result of Employee’s direct or indirect disclosure of the same.

 

2.             Patent and Related Matters.

 

2.1           Inventions.  Employee will promptly disclose in writing to the
Company complete information concerning each and every invention, discovery,
improvement and idea (whether or not shown or described in writing or reduced to
practice), and device, design, apparatus, process, and work of authorship,
whether or not patentable, copyrightable or registerable, which is made,
developed, perfected, devised, conceived or first reduced to practice by
Employee, either solely or in collaboration with others, during the Employment
Period, whether or not during regular working hours (hereinafter collectively
referred to as the “Inventions”).  Subject to Section 2.2, Employee, to the
extent that he has the legal right to do so, hereby assigns and agrees to assign
to the Company any and all of Employee’s right, title and interest in and to any
and all of the Inventions, and Employee acknowledges that such assigned
inventions are and shall remain the property of the Company.

 

2.2           Limitation.  It is further agreed and Employee is hereby notified
that the above agreement to assign the Inventions to the Company does not apply
to an Invention for which no equipment, supplies, facility or confidential
information of the Company was used and which was developed entirely on
Employee’s own time, and

 

(i)            which does not relate (a) directly to the business of the Company
or (b) to the Company’s actual or demonstrably anticipated research or
development, or

 

(ii)           which does not result from any work performed by Employee for the
Company.

 

2.3           Assistance.  Upon request and without further compensation
therefor, but at no expense to Employee, and whether during the Employment
Period or thereafter, Employee will do all lawful acts, including, but not
limited to, the execution of documents and instruments and the giving of
testimony, that in the opinion of the Company, its successors and assigns, may
be necessary or desirable in obtaining, sustaining, reissuing, extending or
enforcing United States and foreign copyrights and Letters Patent, including,
but not limited to, design patents, on any and all of the Inventions, and for
perfecting, affirming and recording the Company’s complete ownership and title
thereto, and to cooperate otherwise in all proceedings and matters relating
thereto.

 

2

--------------------------------------------------------------------------------


 

2.4           Records.  Employee will keep complete, accurate and authentic
accounts, notes, data and records of all the Inventions in the manner and form
requested by the Company.  Such accounts, notes, data and records shall be the
property of the Company, and upon its request, Employee will promptly surrender
the same to it.

 

Upon the termination of his employment hereunder, Employee agrees to deliver
promptly to the Company all equipment (including computers, etc.), records,
manuals, books, blank forms, documents, letters, memoranda, notes, notebooks,
reports, data, tables, accounts, calculations and copies thereof, which are the
property of the Company or which relate in any way to the business, products,
practices or techniques of the Company, and all other property, trade secrets
and confidential information of the Company, including, but not limited to, all
documents which in whole or in part contain any trade secrets or confidential
information of the Company, which in any of these cases are in his possession or
under his control.

 

3.             Non-interference.  Employee further agrees that for a period of
two years following termination of Employee’s employment hereunder, he will not
(i) induce or attempt to induce any other employee of the Company to leave the
employ of the Company, or in any way interfere with the relationship between the
Company and any other employee, or (ii) induce or attempt to induce any
customer, supplier, franchisee, licensee, distributor or other business relation
of the Company to cease doing business with the Company, or in any way interfere
with the relationship between any customer, franchisee or other business
relation and the Company without prior written consent of the Board of Directors
of the Company.

 

4.             Non-Compete.  Employee agrees that for a period of six (6) months
following the termination of Employee’s employment hereunder, except as a result
of the breach by the Company of any material term or condition of the Executive
Severance Agreement between the Company and Employee of even date herewith,
Employee will not, directly or indirectly, alone or with others, individually or
through or by a corporate or other business entity in which he may be interested
as a partner, shareholder, joint venturer, officer, director, employee or
otherwise, own, manage, control, participate in, lend his name to, or render
services to or for any business within the continental United States or Canada
that is directly and materially competitive with a material business of the
Company, provided, however, that the foregoing shall not be deemed to prevent
the ownership by Employee of up to three (3%) percent of any class of securities
of any corporation which is regularly traded on any stock exchange or
over-the-counter market.

 

5.             Enforcement.  If, at the time of enforcement of any provisions of
this Section, a court of competent jurisdiction holds that the restrictions
stated herein are unreasonable under the circumstances then existing, the
parties hereto agree that the maximum period, scope or geographical area
reasonable under such circumstances will be substituted for the stated period,
scope or area.  Employee agrees that the covenants made in this Section shall be
construed as an agreement independent of any other provision of this Agreement,
and shall survive the termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

6.             Dispute Resolution.

 

6.1           Subject to the provisions of Section 6.2, any dispute or
controversy arising under or in connection with this Agreement shall be settled
exclusively by arbitration in Little Falls, New Jersey by three arbitrators, one
of whom shall be appointed by the Company, one of whom shall be appointed by the
Executive, and the third of whom shall be appointed by the first two
arbitrators.  If either the Company or the Executive fails to appoint an
arbitrator within 20 days of a request in writing by the other to do so, or if
the first two arbitrators cannot agree on the appointment of a third arbitrator
within 20 days after the second arbitrator is designated, then such arbitrator
shall be appointed by the Chief Judge of the United States District Court
located in the city of Newark, New Jersey, or upon his failure to act, by the
American Arbitration Association so as to enable the arbitrators to render an
award within 90 days after the three arbitrators have been appointed.  Following
the selection of arbitrators as set forth above, the arbitration shall be
conducted promptly and expeditiously and in accordance with the rules of the
American Arbitration Association.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction; provided, however, that the Executive
shall be entitled to seek specific performance of his right to be paid during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.  The Company shall bear all of the expenses relating to any
arbitration under this Agreement.

 

6.2           The Employee recognizes that a breach or threatened breach of the
provisions of Sections 1, 2 and 3 Agreement may give rise to irreparable injury
to the Company, inadequately compensable in damages and, accordingly, agrees
that the Company may seek and obtain injunctive relief, temporary, preliminary,
or permanent, against such breach or threatened breach, in addition to
recovering monetary damages from the Employee. The Employee further agrees and
acknowledges that greater injury would result from a denial of injunctive relief
than from a grant of such relief.

 

7.             Miscellaneous Provisions.

 

7.1           Section headings are for convenience only and shall not be deemed
to govern, limit, modify or supersede the provisions of this Agreement.

 

7.2           This Agreement is entered into in the State of New Jersey and
shall be governed pursuant to the laws of the State of New Jersey.  If any
provision of this Agreement shall be held by a court of competent jurisdiction
to be invalid, illegal or unenforceable, the remaining provisions hereof shall
continue to be fully effective.

 

7.3           This Agreement contains the entire agreement of the parties
regarding this subject matter and supersedes all prior agreements, arrangements,
or understandings, whether written or oral, relating to the subject matter
hereof, including, without limitation, any letters, agreements, or
understandings between the Employee and the Company or any subsidiary thereof
before the date hereof.  Execution of this Agreement shall supersede and
terminate any existing confidentiality and/or noncompetition agreement, or the
provisions of any employment agreement or other agreement related to
confidentiality and/or noncompetition, entered into between the Employee and the
Company or any subsidiary thereof.

 

4

--------------------------------------------------------------------------------


 

7.4           This Agreement may be modified only by means of a writing signed
by the party to be charged with such modification.

 

7.5           Notices or other communications required or permitted to be given
hereunder shall be in writing and shall be deemed duly given upon receipt by the
party to whom sent at the respective addresses set forth below or to such other
address as any party shall hereafter designate to the other in writing delivered
in accordance herewith:

 

If to the Company:

Cantel Medical Corp.

150 Clove Road

Little Falls, NJ  07424

Attn: President

 

If to Employee:

Home address on file with the Company

 

7.6           This Agreement shall inure to the benefit of, and shall be binding
upon, the Company, its successors and assigns, including, without limitation,
any entity that may acquire all or substantially all of the Company’s assets and
business or into which the Company may be consolidated or merged.  This
Agreement may not be assigned by Employee.

 

7.7           This Agreement may be executed in separate counterparts and may be
delivered by facsimile or pdf, each of which shall constitute the original
hereof.

 

IN WITNESS WHEREOF, the parties have set their hands as of the date first above
written.

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

 

Name: Eric W. Nodiff

 

5

--------------------------------------------------------------------------------